Citation Nr: 0210200	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a tear of the meniscus cartilage of the right 
knee resulting in instability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee with limitation of motion, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1970 to September 1987. 

In March 1993, the RO granted service connection for post-
operative residuals of a tear of the meniscus cartilage of 
his right knee and assigned a 10-percent rating.  In May 
1995, and later in May 1996, the RO determined that he was 
not entitled to a rating higher than 10 percent for his right 
knee disability.  The veteran's representative, acting on his 
behalf, filed an appeal with the Board of Veterans' Appeals 
(Board) for a higher rating.  The veteran subsequently 
indicated that he was primarily interested in obtaining a 
one-time lump sum payment for his disability at the 10- 
percent level, prorated over the duration of his life, or at 
least until he reaches the age of 65.  In October 1996, the 
RO denied his claim for a one-time lump sum payment and, in 
November 1996, notified him of its decision.  The veteran 
perfected his appeal to the Board.

In November 1998, the Board granted separate 10 percent 
ratings for instability and osteoarthritis due to painful 
motion affecting his right knee.  The Board also denied the 
veteran's claim for a prorated, one-time lump sum payment for 
his service-connected right knee disability.  The veteran, in 
turn, appealed the Board's decision to United States Court of 
Veterans Appeals (known as United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).

In December 1999, the Court granted a joint motion for 
partial remand filed by the parties, vacating that part of 
the Board's decision that denied separate ratings in excess 
of 10 percent each for post-operative residuals of a tear of 
the meniscus cartilage of the right knee and for 
osteoarthritis, respectively, and remanding these matters to 
the Board for further proceedings consistent with the joint 
motion.  The Court also dismissed the veteran's appeal with 
respect to his claim for a prorated, one-time lump sum 
payment for his service-connected right knee disability.  The 
claims file was returned to the Board.

In June 2000, the Board remanded the matters to the RO for 
additional development (to include obtaining a medical 
examination).  After accomplishing the additional 
development, the RO continued the separate 10 percent 
evaluations for the veteran's right knee disabilities; hence, 
these matters have been returned to the Board for further 
appellate consideration.

The Board notes that an appeal has been perfected with 
respect to a February 2000 rating decision that denied 
entitlement to service connection for a left knee disability, 
claimed to be secondary to the service-connected disability 
of a meniscus tear in the right knee.  See 38 C.F.R. 
§ 20.200.  However, the RO subsequently granted service 
connection for subluxation of the left knee in March 2002.  
Since this is considered a full grant of the benefits the 
veteran sought as regards service connection for the left 
knee, this issue is no longer in appellate status.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran's service-connected post-operative residuals 
of a tear of the meniscus cartilage of the right knee are 
manifested by no more than moderate overall instability and 
subluxation.  

3.  The veteran's service-connected osteoarthritis in the 
right knee is productive of painful motion and swelling.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 20 percent evaluation for post-operative 
residuals of a tear of the meniscus of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right knee with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes (as noted in the joint motion) 
that during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as 
amended at 38 C.F.R. § 3.102).  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  

As evidenced by the July 1996 statement of the case, July 
1997 and February 2001 supplemental statements of the case, 
and June 2000 Board remand, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and provided ample opportunity to submit information and 
evidence.  Also, in a letter dated in March 2001, the RO 
specifically informed the veteran of the VCAA and its 
requirements, as well as what evidence it had obtained and 
what information the veteran needed to provide in the event 
that there were outstanding treatment records that VA needed 
to retrieve.  The letter alternatively advised the veteran 
that he could get the records himself and send them to the 
RO.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  The duty to notify has 
been met.

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity to testify at a 
hearing.  In addition, the RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  VA medical 
records and private treatment records, and the veteran has 
been afforded VA examinations in connection with this claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding it to the RO for 
any additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

In March 1993, the RO granted veteran's claim for service 
connection and assigned a 10 percent evaluation for post-
operative residuals of a tear of the meniscus cartilage of 
the right knee.

During a VA examination in May 1995, the veteran complained 
of right knee pain, occasional swelling and locking from time 
to time.  On examination there was no swelling or deformity 
except for a scar.  There was some slight lateral 
instability.  Range of motion revealed right knee flexion to 
120 degrees and extension from 0 to 160 degrees.  The veteran 
was diagnosed as having arthralgia of the right knee joint, 
status post surgery of right knee with history of injury in 
March 1971.  He was also diagnosed as having rule out 
posttraumatic arthritis of the right knee.  X-rays of the 
right knee revealed degenerative osteoarthritis.

A May 1996 VA examination report reflects limitation of 
motion findings in the right knee of flexion to 100 degrees 
with discomfort and full extension.  There was no evidence of 
soft tissue swelling or instability.  The veteran was able to 
stand on his toes and heels with some difficulty.  He was 
able to squat down minimally with considerable crepitation.  
He had a well-healed scar along the medial meniscus region.  

In a May 1996 rating decision, the RO continued the 10 
percent evaluation for the veteran's service-connected right 
knee disability.

X-rays of the veteran's right knee taken in December 1997 
revealed moderate osteoarthritis, predominantly involving the 
medial and anterior compartments.  Lateral subluxation was 
also noted.

A January 1998 VA treatment record notes that the veteran 
performed janitorial work and drove for the Sisters of 
Charity.

During a VA clinic evaluation in June 1998, the veteran 
reported that his right knee had been somewhat progressive 
over the past four to five years.  He said that the knee 
occasionally gave out on him, but did not lock.  He denied 
night pain, and said that the pain was present on ambulating 
on flat surfaces as well as descending stairs.  Examination 
of the right knee revealed crepitus on motion.  Range of 
motion was from 0 degrees to 95 degrees which was limited by 
pain.  There was no effusion and some bony prominence.  
McMurray's test revealed some lateral popping.  X-rays showed 
degenerative arthritis and varus deformity.  The veteran was 
assessed as having severe tricompartmental osteoarthrosis of 
the right knee.  The examiner said he was a good candidate 
for high tibial osteotomy or arthroscopic debridement 
secondary to his surgical history along with his tibial 
subluxation.  He also offered the veteran a total knee 
replacement, but advised him that he would be best served 
with a total knee replacement at an older age.

In a July 1998 letter, the veteran's treating physician, Alan 
R. Aspinall, M.D., said that the veteran had degenerative 
joint disease in his right knee and that his current knee 
condition was very poor, with marked crepitation and 
instability.  He added that significant pain was a part of 
his daily life.  

In an August 1998 letter, David P. Fowler, M.D., noted that 
the veteran's right knee pain was worse than it had been 
during his last visit 2 1/2 years earlier, and that there was 
marked tenderness at the medial joint line.

Private medical records from Alan Aspinall, M.D., dated in 
1998 and 1999, reflect complaints of knee pain.

In January 1999, the RO assigned the veteran a separate 10 
percent evaluation, effective April 17, 1996, for painful 
motion of the right knee due to osteoarthritis.  

During a February 1999 VA orthopedic evaluation, the veteran 
described his right knee pain as a constant dull ache that 
changed with the weather and was worse when walking up stairs 
or on uneven ground.  It was reported that he had not 
previously used any assisted ambulatory devices with his left 
knee.  Examination revealed no gross abnormality.  There was 
overall neutral to slight valgus alignment.  The veteran had 
no effusion, and there was a mild amount of medial joint line 
tenderness.  There was no instability on drawer test or at 
either zero or 30 degrees with varus or valgus stress 
testing.  Lachman's test was negative.  X-rays demonstrated 
mild narrowing of the medial compartment with notable lateral 
subluxation of the tibia on the femur.  There was no evidence 
of loose body.  The examiner noted with interest that 
although there was radiographic evidence of subluxation, he 
was unable to elicit any instability in the right knee.  He 
attributed the majority of the veteran's symptoms to his 
arthritis, especially considering his history.  He 
recommended conservative treatment given the veteran's young 
age, and gave him a referral to prosthetics for a cane.

Private records from Dr. Fowler show that the veteran was 
given a series of Hyalgan injections in his right knee in 
October and November of 1999.  

In a November 1999 letter, Dr. Fowler stated that the veteran 
had significant arthritic change in his knees (as shown by X-
ray) as well as swelling and significant deformity with a 
medial prominence on the right.  He said that radiographs 
revealed that the veteran had actually subluxated his joint 
on the right.  He also stated that the veteran had full 
extension and flexion to 125 degrees.  He added that the 
veteran would ultimately require knee replacements. 

On VA examination in January 2001, the veteran reported using 
a cane for the past two years and said he was able to walk 
approximately two to three blocks before the pain in his 
right knee stopped him from ambulating further.  On 
examination the right knee showed swelling and significant 
quadriceps atrophy.  Range of motion was from 0 to 100 
degrees.  Crepitus and joint line tenderness was found.  
Ligamentous examination findings included negative Lachman, 
negative positive drawer and negative varus valgus laxity.  
There was significant patellofemoral joint pain with patellar 
compression.  There was negative apprehension sign and 
positive McMurray examination.  X-rays revealed moderate 
degenerative joint disease of the medial compartment with 
mild lateral subluxation of the tibia, and moderate 
degenerative disease of the patellofemoral joint.  The 
examiner diagnosed the veteran as having moderate arthritis 
of the right knee and said that the right knee was 
"significantly functionally incapacitating", as the veteran 
could only ambulate for about two to three blocks with a 
cane.

Another VA orthopedic examination was conducted in April 
2001.  The veteran described a typical day as involving 
significant periods of swelling and stiffness upon awakening 
in the morning.  He also complained of significant pain at 
the end of the day , especially if he had been on it all day.  
He reported episodes of instability, giving way and locking.  
He notices that his thigh muscles get easily fatigued, 
especially with long walks.  His treatment involve a brace on 
the right leg to help align the patella and stabilize the 
collateral ligaments.  He uses a cane in the left hand in an 
attempt to decrease stresses on the knees.  He takes Vioxx 
daily and Darvocet during flare-ups of severe pain.  He said 
walking was a chore for him, even for short periods and was 
not able to run or enjoy physical activity consistent with 
his age of 48 years due to the significant pain and 
limitation of motion.  On examination the veteran walked with 
an antalgic gait with short, hopping steps to decrease range 
of motion in both knees.  A mid effusion of the right knee 
was noted, in addition to significant crepitus with range of 
motion.  Range of motion was from -5 degrees of full 
extension to approximately 110 degrees of flexion.  Pain and 
crepitus was noted throughout the motion with extreme pain 
and guarding at approximately 100-110 degrees of flexion and 
at 5 degrees of full extension.  His anterior drawer was 
notable for what appeared to be increased laxity in both 
varus and valgus with the knee at both full extension and at 
30 degrees flexion.  The veteran had significant joint line 
tenderness, both medially and laterally, on the right knee.  
Right knee x-rays revealed severe degenerative joint disease 
of both medial and lateral compartments, as well as 
significant subluxation of the tibia on the femur.  Also 
noted was significant moderate to severe degenerative disease 
of the patellofemoral joint.  In regard to a diagnosis, the 
examiner opined that the veteran had significant arthritis of 
the right knee and that this problem was "pretty 
functionally incapacitating" to him.  He said the veteran 
could basically only ambulate for several blocks with a cane.  
He also said that he was able to work, but had severe pain.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's right knee disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
higher evaluation.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's post-operative residuals of a tear of the right 
meniscus cartilage is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under this code, a 10 percent evaluation is warranted for 
recurrent subluxation or lateral instability that is slight 
and a 20 percent evaluation is warranted for recurrent 
subluxation or lateral instability that is moderate.  For 
recurrent subluxation or lateral instability that is severe, 
a 30 percent evaluation is warranted.

Despite the disjunctive nature of the criteria requiring 
either subluxation or instability, the veteran has both.  
Regarding subluxation, x-rays have consistently demonstrated 
lateral subluxation, though the extent of the subluxation is 
somewhat unclear.  That is, mild lateral subluxation (by x-
ray) was noted at a January 2001 VA examination, while 
significant subluxation (by x-ray) was noted at an April 2001 
VA examination.  As for instability, a private physician, Dr. 
Aspinall, noted in July 1998 that the veteran had 
instability.  Although a later VA examiner in February 1999 
found no instability, he did find the lack of instability 
interesting in light of radiographic evidence of subluxation.  
In any event, he gave the veteran a referral for a cane for 
the purpose of decreasing the stress to his knee.  In 
addition to the cane, the veteran was noted at the April 2001 
examination to be wearing a right leg brace for the purpose 
of helping align the patella and stabilize the collateral 
ligaments.  The veteran's prescribed cane in 1999 and 
subsequent brace is evidence of worsening instability, in 
addition to an x-ray finding in April 2001 of increased 
laxity in the right knee.  Accordingly, based on this medical 
evidence showing that the veteran has both subluxation 
(ranging from mild to significant) and lateral instability 
that appears to be worsening, and, resolving all reasonable 
doubt in his favor, the Board finds that the evidence 
supports an increased evaluation, to 20 percent, under Code 
5257 for a moderate degree of impairment. 

Although the findings as noted above support an increased 
rating to 20 percent under Code 5257 for moderate instability 
and subluxation, they do not support a higher than 20 percent 
evaluation.  In order to satisfy the criteria for a 30 
percent evaluation under Code 5257, the evidence would have 
to show severe instability or subluxation.  Given that the 
veteran is able to work and can ambulate for up to three 
blocks with the aid of a cane, the Board finds that his 
symptomatology does not rise to the level of severe 
impairment.

The RO also has assigned the veteran a separate 10 evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
traumatic arthritis.  Under this code, arthritis due to 
trauma and substantiated by x-ray will be rated as 
degenerative arthritis.  Degenerative arthritis, in turn, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 (2001).  

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees and a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2001).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).

Consideration must also be given to a higher rating under 
Codes 5260 and 5261 based on limitation of motion due to pain 
on use or during flare-ups, or due to weakened movement, 
excess fatigability or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45; Deluca, 8 Vet. App. at 205-7.  

Although the veteran has consistently demonstrated limitation 
of flexion, he would have to demonstrate limitation of 
flexion to 45 degrees in order to be entitled to a 10 percent 
evaluation under Code 5260 based on a strict adherence to the 
limitation of flexion code. Not only does the veteran not 
meet this criteria, he does not even meet the criteria for a 
0 percent evaluation under this code requiring limitation of 
flexion to 60 degrees.  This is in view of his demonstrated 
ranges of motion for flexion of 100 degrees in May 1996, 95 
degrees in June 1998, 125 degrees in November 1999, 100 
degrees in January 2001 and 110 degrees in April 2001.  See 
38 C.F.R. § 4.71a, Plate II.  Similarly, the veteran would 
have to demonstrate limitation of extension to 10 degrees in 
order to meet the criteria for a 10 percent evaluation under 
Code 5261 which has not been shown by the evidence.  Rather, 
the evidence shows that the veteran demonstrated full 
extension from 1996 through January 2001and minus 5 degrees 
of full extension in April 2001.  See 38 C.F.R. § 4.71a, 
Plate II (noting full extension as to zero degrees).  Such 
findings do not even qualify him for a noncompensable 
evaluation under Code 5261.  

With respect to pain, there is no question that the veteran 
experiences right knee pain which at times can be severe, 
especially after being on his knee all day.  In fact, a 
recent VA examiner in April 2001 described the veteran's 
bilateral knee problems as being "pretty functionally 
incapacitating to him."  In addition, the record also 
supports findings of swelling and tenderness in the right 
knee.  However, the Board that functional loss due to pain is 
contemplated in the veteran's current 10 percent evaluation 
under Code 5003 for painful motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  While the veteran asserts that these symptoms 
warrant a higher than 10 percent rating, and a VA examiner 
described the veteran's arthritis as "significantly 
functionally impairing," Diagnostic Code 5003 does not 
provide for an evaluation in excess of 10 percent for a 
single major joint.  Moreover, the objective evidence does 
not indicate that the veteran's pain, which certainly 
affecting the veteran's functional abilities, is so disabling 
as to meet the criteria for a higher evaluation.  In short, 
the rating schedule simply does not authorize assignment of a 
higher evaluation for limitation of motion in a case, such as 
this, in which the veteran's actual range of motion findings 
do not even meet the criteria for a noncompensable rating 
under either Code 5260 or Code 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003.  

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence that the right knee 
disability has resulted in, or in disability comparable to, 
ankylosis (Diagnostic Code 5256) or dislocated semilunar 
cartilage (Diagnostic Code 5258).  

Additionally, there is no showing that either of the 
veteran's right knee disabilities reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  As previously noted, the VA examiner from the 
April 2001 examination noted that the veteran was able to 
work.  Moreover, neither condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand either 
this claim for a higher initial evaluation to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a 20 
percent, but no higher, evaluation is warranted for post-
operative residuals of a tear of the meniscus cartilage of 
the right knee resulting in instability, and that a rating in 
excess of 10 percent for osteoarthritis the right knee must 
be denied.  While the Board has considered giving the veteran 
the benefit of the doubt on the latter claim, as the 
preponderance of evidence is against assignment of rating in 
excess of 10 percent for osteoarthritis of the right knee 
with painful motion, the benefit-of-the-doubt rule does not 
apply.  For all the foregoing reasons, the appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to that claim.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

A 20 percent evaluation for post-operative residuals of a 
tear of the meniscus cartilage of the right knee is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for osteoarthritis of 
the right knee with painful motion is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

